Name: Council Decision 2006/483/CFSP of 11 July 2006 implementing Common Position 2004/852/CFSP concerning restrictive measures against CÃ ´te d'Ivoire
 Type: Decision
 Subject Matter: Africa;  criminal law;  international affairs;  civil law;  European construction
 Date Published: 2007-03-16; 2006-07-12

 12.7.2006 EN Official Journal of the European Union L 189/23 COUNCIL DECISION 2006/483/CFSP of 11 July 2006 implementing Common Position 2004/852/CFSP concerning restrictive measures against CÃ ´te d'Ivoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/852/CFSP of 13 December 2004 concerning restrictive measures against CÃ ´te d'Ivoire (1), and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) On 13 December 2004, the Council adopted Common Position 2004/852/CFSP concerning restrictive measures against CÃ ´te d'Ivoire in order to implement the measures imposed by the United Nations Security Council Resolution (UNSCR) 1572 (2004) against CÃ ´te d'Ivoire. (2) On 27 February 2006, the Council adopted Decision 2006/172/CFSP containing the list of individuals subject to the measures imposed by paragraphs 9 and 11 of UNSCR 1572 (2004) and renewed by paragraph 1 of UNSCR 1643 (2005). (3) On 1 May 2006, the EU transmitted additional identifying information to the Security Council Committee established pursuant to UNSCR 1572 (2004). (4) On 30 May 2006, the Security Council Committee approved an updated consolidated list of individuals subject to the measures imposed by paragraphs 9 and 11 of UNSCR 1572 (2004) and renewed by paragraph 1 of UNSCR 1643 (2005). (5) The list in the Annex to Common Position 2004/852/CFSP should be adapted accordingly, HAS DECIDED AS FOLLOWS: Article 1 The list of persons set out in the Annex to Common Position 2004/852/CFSP is hereby replaced by the list set out in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 11 July 2006. For the Council The President E. HEINÃ LUOMA (1) OJ L 368, 15.12.2004, p. 50. Common Position as last amended by Decision 2006/172/CFSP (OJ L 61, 2.3.2006, p. 21). ANNEX List of persons referred to in Article 4 1. Surname, First Names: BLÃ , Charles GoudÃ © Alias: GÃ ©nÃ ©ral; GÃ ©nie de kpo; GbapÃ © Zadi Address known in 2001: Yopougon Selmer, Bloc P 170; also at Hotel Ivoire Date of birth: 1.1.1972 Place of birth: GuibÃ ©roua (Gagnoa) Passport or ID Number: PD. AE/088 DH 12 Nationality: Ivorian Other information: Leader of COJEP ( Young Patriots ). 2. Surname, First Names: KOUADIO, DjuÃ © Ngoran EugÃ ¨ne Date of birth: 20.12.1969 or 1.1.1966 Passport or ID Number: 04 LE 017521 issued on 10 February 2005 and valid until 10 February 2008 Nationality: Ivorian Other information: Leader of the Union des Patriotes pour la LibÃ ©ration Totale de la CÃ ´te d'Ivoire (UPLTCI). 3. Surname, First Name: FOFIE, Martin Kouakou Date of birth: 1.1.1968 Nationality: Ivorian Other information: Chief Corporal New Force Commandant, Korhogo Sector.